Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s argument that Kirschenman does not disclose an arch-suspension system that is releasable from a suspension cart, under the BRI, the rails of the arch-shaped suspension system need to be configured to releasably couple to a portion of the suspension system cart. Since a cart is no longer a cart when its wheels are removed, Kirschenman teaches releasing the arch-suspension system, which includes the rails, from a cart. 
 With respect to the Double Patent rejection, US 9,280,819 recites: “the first vertical span and the second vertical span are configured to releasably couple to a patient bed” (claim 1, last three lines). That is, the argued limitation is claimed by the ‘819 patent. The double patenting rejection is maintained.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792